PER CURIAM.
Walter Brignoni appeals his judgment and sentence following his no contest plea to several offenses. Brignoni entered his plea without reserving- his right to appeal and argues no exception as set forth in Robinson v. State, 373 So.2d 898 (Fla.1979), giving him the right to a direct appeal. Thus, we have no jurisdiction to consider his argument. See Newbold v. *1193State, 521 So.2d 279 (Fla. 2d DCA 1988). Accordingly, this appeal is dismissed.
CAMPBELL, A.C.J., and GREEN and STRINGER, JJ., Concur.